      Case 9:20-cv-00178-DLC Document 30 Filed 03/19/21 Page 1 of 13



AUSTIN KNUDSEN
Montana Attorney General
J. STUART SEGREST
Chief, Civil Bureau
HANNAH E. TOKERUD
Assistant Attorney General
215 North Sanders
P.O. Box 201401
Helena, MT 59620-1401
Phone: 406-444-2026
Fax: 406-444-3549
ssegrest@mt.gov
hannah.tokerud@mt.gov

COUNSEL FOR DEFENDANTS

                UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MONTANA
                     MISSOULA DIVISION

RANDALL MENGES,                       CV 20-178-M-DLC

                 Plaintiff,
                                      DEFENDANTS’ REPLY
      v.
                                      BRIEF IN SUPPORT OF
AUSTIN KNUDSEN, Attorney              MOTION TO DISMISS
General of the State of Montana;
GARY SEDER, Bureau Chief of
the Montana Crime Information
Bureau; and SARA MALIKIE,
Head of the Sexual and Violent
Offenders Program for the
Missoula County Sheriff’s Office,
each in their official capacities,

                 Defendants.
       Case 9:20-cv-00178-DLC Document 30 Filed 03/19/21 Page 2 of 13



                           INTRODUCTION

     This case should be dismissed under Fed. R. Civ. P. 12(b)(1) and

12(b)(6) because Menges lacks standing to challenge Montana Code

Annotated § 46-23-502(9) and has failed to state a claim upon which

relief can be granted. At issue is the constitutionality of a law requiring

the registration of certain sex offenders. The constitutionality of a

law prohibiting a certain type of sexual behavior is not at issue,

despite Menges tying all his claims to an attack on the underlying

Idaho conviction.

     Montana requires Menges to register because Montana gives

credit to other states’ determinations about convicted offenders who are

required to register. Menges is not required to register in Montana

because of the nature of, or the facts underlying, his criminal offense.

Through his challenge to Montana’s registration requirements, Menges

improperly attempts to relitigate his conviction under Idaho’s “crimes

against nature” statute.

     Menges has not alleged injury redressable by this Court. His

claims are barred by the Heck doctrine. In addition, Menges fails to

demonstrate that the disclosure of the fact of his conviction and of his

                                                  DEFENDANTS’ REPLY BRIEF IN
                                                SUPPORT OF MOTION TO DISMISS
                                                                      PAGE 2
       Case 9:20-cv-00178-DLC Document 30 Filed 03/19/21 Page 3 of 13



identifying characteristics to render that status meaningful to the

public constitutes the infringement of a constitutionally protected

interest. For these reasons, as well as those argued in the opening brief,

dismissal is appropriate.

                               ARGUMENT

I.   Menges lacks standing.

     To establish standing, a plaintiff must demonstrate: (1) that he

suffered an injury in fact, i.e., an invasion of a legally protected interest

that is (a) concrete and particularized, and (b) actual or imminent, not

conjectural or hypothetical; (2) that there is a causal connection

between the injury and the conduct complained of, such that the injury

is fairly traceable to the challenged action of the defendant; and (3) that

the injury will likely be redressed by a favorable decision. Townley v.

Miller, 722 F.3d 1128, 1133 (9th Cir. 2013). Menges fails to establish

standing because his alleged injury—being a registered sex offender—

will not be addressed by a favorable decision in Montana federal court.

     There is no causal connection between the injury “complained

of”—registration for a sodomy conviction—and Defendants’ conduct.

Montana’s requirement is based on the fact that Idaho requires him to

                                                   DEFENDANTS’ REPLY BRIEF IN
                                                 SUPPORT OF MOTION TO DISMISS
                                                                       PAGE 3
       Case 9:20-cv-00178-DLC Document 30 Filed 03/19/21 Page 4 of 13



register, not the underlying conviction. Even assuming Menges’s

injuries are sufficiently concrete and are traceable to Defendants,

Menges cannot meet the element of redressability. Menges argues that,

regardless of Idaho’s actions, Montana’s registration requirement

injures him and that “[f]inding the law unconstitutional as applied to

him would redress this injury.” Doc. 29 at 19. To address Menges’s as-

applied claim, however, would require this Court to wade into the facts

of Menges’s underlying conviction and make a ruling on the

constitutionality of the conviction. Menges’s challenge to his Idaho

conviction properly belongs in Idaho, not Montana; Menges thus lacks

standing to pursue his claims in this jurisdiction.

II.   Menges failed to state a claim upon which relief may
      be granted.

      All of Menges’s claims rely on this Court evaluating the facts of

his 1994 conviction and finding the law under which he was convicted

unconstitutional. He argues that “because his registration hinges on

him having engaged in same-sex sexual activity,” Montana’s law as

applied to him is unconstitutional under Lawrence v. Texas, 539 U.S.

558 (2003), equal protection analysis, and Montana’s constitutional

privacy provision. Doc. 29 at 23–33. These arguments demonstrate that
                                                  DEFENDANTS’ REPLY BRIEF IN
                                                SUPPORT OF MOTION TO DISMISS
                                                                      PAGE 4
       Case 9:20-cv-00178-DLC Document 30 Filed 03/19/21 Page 5 of 13



his suit is, at root, a collateral attack on his conviction. Because he

challenges the underlying conviction, or at the very least asks the Court

to rule on its constitutionality, his claims should be dismissed.

     A.    Menges’s claims are Heck-barred.

     Menges’s claims, as demonstrated by his arguments in his brief in

opposition and the claims in his Complaint, rely on this Court

determining that the Idaho conviction underlying his Idaho registration

requirement is unconstitutional. Doc. 29 at 23–33; Doc. 1 at 5–13. If the

Court were to rule in Menges’s favor and grant his claims, it would thus

necessarily require affirmative invalidation of his conviction, which is

barred by Heck v. Humphrey, 512 U.S. 477, 486–87 (1994). Menges

nonetheless asserts that he “does not attack the validity of his

conviction.” Doc. 29 at 20. But he has framed the issue as “how courts

should deal with historical sodomy convictions in the context of sex

offender registration,” stating “such convictions violated Substantive

Due Process rights to have oral and anal sex.” Doc. 29 at 8–9. This

lawsuit is, in Menges’s own words, a collateral attack on his conviction.

     Menges’s suggestion that “prospective relief” is never barred by

Heck is incorrect. Heck applies “to equitable relief concerning an

                                                   DEFENDANTS’ REPLY BRIEF IN
                                                 SUPPORT OF MOTION TO DISMISS
                                                                       PAGE 5
       Case 9:20-cv-00178-DLC Document 30 Filed 03/19/21 Page 6 of 13



existing confinement, not to suits seeking to preclude an

unconstitutional confinement in the future, arising from incidents

occurring after any prior conviction and stemming from a possible later

prosecution and conviction.” Martin v. City of Boise, 920 F.3d 584, 615

(9th Cir. 2019). Heck bars § 1983 suits, even when the relief sought is

prospective injunctive or declaratory relief, “if success in that action

would necessarily demonstrate the invalidity of confinement or its

duration.” Wilkinson v. Dotson, 544 U.S. 74, 81–82 (2005). Here,

Menges claims that Montana’s registration requirement violates

Lawrence, equal protection, and privacy under Montana’s constitution

because of the nature of the Idaho conviction. Doc. 29 at 23–33; Doc. 1

at 5–13.

     Contrary to Menges’s assertion, Martin does not support his

claims. In Martin, several homeless individuals challenged the City of

Boise’s public camping ordinance on Eighth Amendment grounds. The

individuals had been previously arrested and cited but were not in

custody when they filed suit. They sought retroactive and prospective

relief. The Martin court held that Heck did not bar their claim for an

injunction to prevent future prosecution under the ordinances.

                                                   DEFENDANTS’ REPLY BRIEF IN
                                                 SUPPORT OF MOTION TO DISMISS
                                                                       PAGE 6
      Case 9:20-cv-00178-DLC Document 30 Filed 03/19/21 Page 7 of 13



     Here, on the other hand, Menges’s claims do not “aris[e] from

incidents occurring after any prior conviction” or “stem[] from a possible

later prosecution and conviction.” Martin, 920 F.3d at 615. Nor does

Menges seek prospective protection from future prosecution. Instead, he

requests that this Court review his 1994 conviction and hold that

Montana cannot provide comity to Idaho’s registration requirement

because of that underlying conviction.

     Importantly, finding Menges’s Montana claims are Heck-barred

does not mean Menges has no avenue for relief. Menges has a federal

forum—Idaho—where he is already pursuing relief. He also has a state

forum where he can make a claim that continued registration in

Montana is not necessary for public protection. See Mont. Code Ann.

§ 46-23-506(3)(b).

     Because success in this action would necessarily demonstrate the

invalidity of his conviction, Menges’s claims are barred by Heck.

     B.    Menges fails to state a claim that Montana Code
           Annotated § 46-23-502(9) violates his rights to
           substantive due process, equal protection,
           and privacy.

     Montana Code Annotated § 46-23-502(9) is presumed to be

constitutional. See State v. Michaud, 180 P.3d 636, 645 (Mont. 2008)
                                                 DEFENDANTS’ REPLY BRIEF IN
                                               SUPPORT OF MOTION TO DISMISS
                                                                     PAGE 7
       Case 9:20-cv-00178-DLC Document 30 Filed 03/19/21 Page 8 of 13



(quotation omitted) (stating “all statutes carry with them a presumption

of constitutionality”). As a matter of law, Montana’s registry

requirement under Montana Code Annotated § 46-23-502(9) does not

depend on the underlying conviction. Menges’s as-applied challenge

fails because the statute as applied to Menges looks only to Idaho’s

registration requirement. In fact, the circumstances of the underlying

conviction are irrelevant. Menges is required to register in Montana

because he is required to register in another jurisdiction. Montana’s

statutory scheme therefore does not “incorporate” Idaho’s “crimes

against nature” statute. Doc. 29 at 12. Any constitutional issue

regarding Menges’s conviction under Idaho’s “crimes against nature”

should be addressed in Idaho.

           1.    Due process

     Menges now apparently raises a procedural due process claim,

Doc. 29 at 23, but he fails to indicate what process he was due that he

did not receive. See, e.g., Brewster v. Bd. of Educ., 149 F.3d 971, 982

(9th Cir. 1998) (“A procedural due process claim has two distinct

elements: (1) a deprivation of a constitutionally protected liberty or




                                                  DEFENDANTS’ REPLY BRIEF IN
                                                SUPPORT OF MOTION TO DISMISS
                                                                      PAGE 8
       Case 9:20-cv-00178-DLC Document 30 Filed 03/19/21 Page 9 of 13



property interest, and (2) a denial of adequate procedural protections.”).

As such, this new claim fails.

     To the extent his due process claim is a substantive one, as the

State assumed, the claim fails. To allege a deprivation of the

Fourteenth Amendment right to substantive due process under § 1983,

Menges must show (1) a deprivation of life, liberty, or property, and

(2) behavior by the government that “shocks the conscience” in a

constitutional sense. Brittain v. Hansen, 451 F.3d 982, 991 (9th Cir.

2006) (quotation omitted). Menges argues he cannot be “punish[e]d and

restrict[ed]” for his conviction. Doc. 29 at 28. Being required to register

is not a punishment. See, e.g., Smith v. Doe, 538 U.S. 84, 102–05 (2003);

State v. Mount, 2003 MT 275, ¶ 89, 317 Mont. 481, 78 P.3d 829 (holding

Montana’s Sexual Offender Registration Act is nonpunitive). Moreover,

requiring registration of offenders who are required to register in

another state does not rise to the level of the arbitrary, capricious, and

conscious-shocking behavior that could support a substantive due

process claim. Indeed, Menges has made clear that he does not

challenge, facially, Montana’s statutory scheme of providing comity to

other jurisdiction’s registration requirements. Doc. 29 at 17.

                                                  DEFENDANTS’ REPLY BRIEF IN
                                                SUPPORT OF MOTION TO DISMISS
                                                                      PAGE 9
      Case 9:20-cv-00178-DLC Document 30 Filed 03/19/21 Page 10 of 13



            2.    Equal protection

      To state a § 1983 claim for violation of the equal protection clause,

“a plaintiff must show that the defendants acted with an intent or

purpose to discriminate against the plaintiff based upon membership in

a protected class.” 1 Thornton v. City of St. Helens, 425 F.3d 1158, 1166

(9th Cir. 2005) (quotation omitted). Menges has not offered any fact that

demonstrates discriminatory intent. Instead, Montana treats Menges

exactly the same as any other person who “was required to register [in

another state] as a sexual offender after an adjudication or conviction,”

Mont. Code Ann. § 46-23-502(9)(b), regardless of the nature of the

underlying conviction. To the degree this equal treatment creates any

type of class, it is not a protected class.

      Menges argues that he is similarly situated to someone with a

conviction for consensual vaginal sex with a different-sex partner (who

he argues is not required to register). Doc. 29 at 30. But this overlooks

that Montana’s registration requirement is not based on the nature of




1 Menges suggests that the State “purposefully misconstrue[s]” his
legal theory of equal protection. Doc. 29 at 31. Menges’s equal
protection claim, however, unlike the claim in Romer v. Evans, 517 U.S.
620 (1996), is a § 1983 claim. Doc. 1 at 10.
                                                  DEFENDANTS’ REPLY BRIEF IN
                                                SUPPORT OF MOTION TO DISMISS
                                                                     PAGE 10
      Case 9:20-cv-00178-DLC Document 30 Filed 03/19/21 Page 11 of 13



the underlying offense. If the consensual different-sex conduct was a

registerable offense in another state, then Montana would require

registration. If the person’s conduct was not registerable, then the

person is not similarly situated.

     What’s more, determining whether Menges’s 1994 conviction

involved consensual, private conduct requires this Court to evaluate a

guilty plea entered in another jurisdiction and is barred by Heck, as

discussed above.

           3.      Right of privacy

     Menges’s right of privacy claim, like his other claims, is based on

arguments about the constitutionality of his conviction. As to whether

Montana can rely on another state’s registration requirement without

analyzing the underlying conviction, Menges’s claim fails because

Montana Code Annotated § 46-23-502(9) is a neutral law based on

legitimate, and even compelling, state interests. See Mount, ¶ 99

(“While [the offender’s] right to privacy may be implicated by having to

register and disclose his whereabouts. . . the State had a compelling

interest in enacting the [Sexual Offender Registration] Act.”).




                                                  DEFENDANTS’ REPLY BRIEF IN
                                                SUPPORT OF MOTION TO DISMISS
                                                                     PAGE 11
      Case 9:20-cv-00178-DLC Document 30 Filed 03/19/21 Page 12 of 13



                              CONCLUSION

      The Court should dismiss this case because Menges lacks standing

and has failed to state a claim for relief.

      DATED the March 19, 2021.

                                    AUSTIN KNUDSEN
                                    Montana Attorney General
                                    215 North Sanders
                                    P.O. Box 201401
                                    Helena, MT 59620-1401

                                    By:   /s/ Hannah E. Tokerud
                                          HANNAH E. TOKERUD
                                          Assistant Attorney General
                                          Counsel for Defendants




                                                  DEFENDANTS’ REPLY BRIEF IN
                                                SUPPORT OF MOTION TO DISMISS
                                                                     PAGE 12
      Case 9:20-cv-00178-DLC Document 30 Filed 03/19/21 Page 13 of 13



                  CERTIFICATE OF COMPLIANCE

     Pursuant to Local Rule 7.1(d)(2), I certify that this brief is printed

with a proportionately spaced Century Schoolbook text typeface of 14

points; is double-spaced except for footnotes and for quoted and

indented material; and the work count calculated by Microsoft Word for

Window is 1,911 words, excluding caption, certificate of service and

certificate of compliance.

                                        /s/ Hannah E. Tokerud
                                          HANNAH E. TOKERUD
                                          Assistant Attorney General
                                          Counsel for Defendants



                     CERTIFICATE OF SERVICE

     I hereby certify that I electronically filed the foregoing document

with the clerk of the court for the United States District Court for the

District of Montana, using cm/ecf system. Participants in the case who

are registered cm/ecf users will be served by the cm/ecf system.

     Dated: March 19, 2021               /s/ Hannah E. Tokerud
                                          HANNAH E. TOKERUD
                                          Assistant Attorney General
                                          Counsel for Defendants



                                                  DEFENDANTS’ REPLY BRIEF IN
                                                SUPPORT OF MOTION TO DISMISS
                                                                     PAGE 13
